Name: Council Regulation (EEC) No 3128/86 of 13 October 1986 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  plant product;  agri-foodstuffs;  prices
 Date Published: nan

 No L 292/2 Official Journal of the European Communities 16 . 10 . 86 COUNCIL REGULATION (EEC) No 3128/86 of 13 October 1986 amending Regulation (EEC) No 2169/81 laying down the general rules (or the system of aid for cotton THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, as amended by the Act of Accession of Spain and Portugal, and in particular paragraph 9 of Protocol 4 on cotton, Having regard to the proposal from the Commission, Whereas Protocol 4 provides for the grant of an aid to cotton production, the amount of which is established on the basis of the difference between a guide price and the world market price for unginned cotton ; whereas the price of cotton seed is an important factor in determining the latter ; Whereas Article 4 (4) of Regulation (EEC) No 2169/81 ('), as last amended by Regulation (EEC) No 1976/85 (2), provides that if there are no suitable offers or quotations for determining the world market price for cotton seed, that price shall be established on the basis of the value of the products obtained from the processing of those seeds ; whereas the functioning of the aid system may be improved by providing that, before the price of cotton seed is established on the basis of the value of the products obtained from processing it, the price of cotton seed recorded on the Community market be taken as a basis if it is representatives of the actual market trend ; whereas the said Article 4 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (4) of Regulation (EEC) No 2169/81 is hereby replaced by the following : '4. If there are no suitable offers or quotations for determining the world market price for cotton seed, that price shall be established on the basis of the most favourable offers and quotations for cotton seed recorded on the Community market or, if those offers and quotations cannot be taken, on the basis of the value of the products obtained from processing the seed in the Community, less the processing cost.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 October 1986. For the Council The President M. JOPLING (') OJ No L 211 , 31 . 7. 1981 , p . 2. 0 OJ No L 186, 16. 7. 1985, p . 1 .